
	
		I
		112th CONGRESS
		1st Session
		H. R. 595
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Reed (for
			 himself, Ms. Hayworth,
			 Mr. Owens, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 36, United States Code, to designate the
		  musical piece commonly known as Taps as the National Song of
		  Remembrance, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The bugle call commonly known as
			 Taps is known throughout the United States as part of the military
			 honors accorded at funerals, memorial services, and wreath ceremonies held for
			 members of the uniformed services and veterans.
			(2)In July 1862, following the Seven Days
			 Battles, Union General Daniel Butterfield and bugler Oliver Willcox Norton
			 created Taps at Berkley Plantation, Virginia, as a way to signal
			 the end of daily military activities.
			(3)Taps is now codified by the
			 uniformed services as the last call of the day and is sounded at the completion
			 of a military funeral.
			(4)Taps
			 has become the signature, solemn musical farewell for members of the uniformed
			 services and veterans who have faithfully served the United States during times
			 of war and peace.
			(5)Over its almost 150 years of use,
			 Taps has been woven into the historical fabric of the United
			 States.
			(6)When sounded,
			 Taps summons emotions of loss, pride, honor, and respect and
			 encourages Americans to remember patriots who served the United States with
			 honor and valor.
			(7)The 150th
			 anniversary of the writing of Taps will be observed with events
			 culminating in June 2012 with a rededication of the Taps Monument at Berkley
			 Plantation, Virginia.
			2.Sense of
			 CongressIt is the sense of
			 Congress that at a military funeral, memorial service, or wreath laying,
			 Taps should be sounded by a live solo bugler or trumpeter when
			 such arrangements are possible.
		3.Designation of
			 Taps as National Song of Remembrance
			(a)DesignationChapter 3 of title 36, United States Code,
			 is amended by adding at the end the following new section:
				
					306.National Song
				of Remembrance
						(a)DesignationThe bugle call commonly known as
				Taps, consisting of 24 notes sounded on a bugle or trumpet
				performed by a solo bugler or trumpeter without accompaniment or embellishment,
				is the National Song of Remembrance.
						(b)Conduct during
				sounding
							(1)In
				generalDuring a performance
				of Taps at a military funeral, memorial service, or wreath
				laying—
								(A)all present, except persons in uniform,
				should stand at attention with the right hand over the heart;
								(B)men not in uniform should remove their
				headdress with their right hand and hold the headdress at the left shoulder,
				the hand being over the heart; and
								(C)persons in uniform should stand at
				attention and give the military salute at the first note of Taps
				and maintain that position until the last note.
								(2)ExceptionParagraph
				(1) shall not apply when Taps is sounded as the final bugle call
				of the day at a military base.
							(c)Definition of
				military baseIn this
				section, the term military base means a base, camp, post, station,
				yard, center, homeport facility for any ship, or other activity under the
				jurisdiction of the Department of Defense, including any leased facility, which
				is located within any of the several States, the District of Columbia, the
				Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, the
				Commonwealth of the Northern Mariana Islands, or
				Guam.
						.
			(b)Conforming and
			 clerical amendments
				(1)Chapter
			 headingThe heading of
			 chapter 3 of title 36, United States Code, is amended to read as
			 follows:
					
						3National Anthem,
				Motto, and Other National
				Designations
						.
				(2)Table of
			 chaptersThe item relating to chapter 3 in the table of chapters
			 for such title is amended to read as follows:
					
						
							3.National
				  Anthem, Motto, and Other National
				  Designations301
						
						.
				(3)Table of
			 sectionsThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							306. National Song of
				Remembrance.
						
						.
				
